     Case: 4:20-mj-06098-PLC Doc. #: 11 Filed: 03/18/20 Page: 1 of 2 PageID #: 67



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                 Plaintiff,                          )
                                                     )
v.                                                   ) No:     4:20 MJ 6098 PLC
                                                     )
THOMAS J. INTAGLIATA,                                )
                                                     )
                 Defendant.                          )

                 AMENDED MOTION FOR PRETRIAL DETENTION AND HEARING

              Comes now the United States of America, by and through its Attorneys, Jeffrey B.

      Jensen, United States Attorney for the Eastern District of Missouri, and J. Christian Goeke,

      Assistant United States Attorneys for said District, and moves the Court to order Defendant

      detained pending trial, and further requests that a detention hearing be held three (3) days from

      the date of Defendant's initial appearance before the United States Magistrate pursuant to Title

      18, United States Code, 3141, et seq.

       As and for its grounds, the United States of America states as follows:

       1.        Defendant is charged with bank robbery, in violation of Title 18, United States

       Code, Section 2113(a) for which offense for which there is a maximum term of imprisonment

       of ten years or more.

         2.      Accordingly, a rebuttable presumption arises pursuant to Title 18, United States

       Code, Section 3142(e)(3) that there are no conditions or combination of conditions which

       will reasonably assure the appearance of the defendant as required, and the safety of any

       other person and the community.

         3.      According to reports generated by the St. Louis Metropolitan Police Department

       (SLMPD) on March 12, 2020, Defendant entered the Together Credit Union located at

       6600 Chippewa Street and handed a note to a teller demanding money. The teller gave
Case: 4:20-mj-06098-PLC Doc. #: 11 Filed: 03/18/20 Page: 2 of 2 PageID #: 68



  Defendant the money from her drawer ($8$8,440.00) which included “bait” money and

  Defendant exited the bank. Later that date Defendant was located and arrested at which

  time he was wearing the same clothes he wore during the robbery and was in possession of

  some of the bait money from the robbery. Defendant was transported to the St. Louis

  Metropolitan Police Department where he was advised of his rights and interviewed and

  admitted to the robbery of Together Credit Union earlier that date as well as to having

  robbed a First Community Credit Union on February 28, 2020 and a US Bank on February

  11, 2020.

  4.          Defendant was on probation at the time of the instant offense. In addition,

  Defendant failed to appear for sentencing in the Circuit Court of Jefferson County,

  Missouri under Cause Number 14JE-CR03514 and a warrant was issued on January 15,

  2019 for Failure to Appear which remains active.

  5.           The defendant’s criminal history and the nature and circumstances of the offense

  charged, reflects that there is a serious danger to the community that would be posed by the

  defendant’s release.

  6.          Due to the weight of the evidence against defendant and defendant’s criminal

  history and characteristics, there is a serious risk that the defendant will flee.

       WHEREFORE, the United States requests this Court to order Defendant detained prior to

 trial, and further to order a detention hearing three (3) days from the date of Defendant's initial

 appearance.

                                                            Respectfully submitted,

                                                            JEFFREY B. JENSEN
                                                            United States Attorney

                                                            /s/ J. Christian Goeke
                                                            J. CHRISTIAN GOEKE, #39462MO
                                                            Assistant United States Attorney
